      Case 4:19-cr-00017-CDL-MSH Document 42 Filed 05/11/20 Page 1 of 1
                        IN THE UNITED STATES DISTRICT COURT FOR THE

                               MIDDLE DISTRICT OF GEORGIA

                                     COLUMBUS DIVISION



UNITED STATES OF AMERICA                      :       CRIMINAL NO. 4:19-CR-17 (CDL)-MSH
                                              :
       vs.                                    :       VIOLATIONS:
                                              :
TRUMAN BENTLEY,                               :       18 U.S.C. § 922 (g)(1)
                                              :       18 U.S.C. § 924 (a)(2)
       Defendant                              :       18 U.S.C. § 924 (c)(1)(A)
                                              :       21 U.S.C. § 841 (a)(1)
                                              :       21 U.S.C. § 841 (b)(1)(C)
                                              :       21 U.S.C. § 841(b)(1)(D)

                            ORDER ON MOTION FOR CONTINUANCE

       Defendant TRUMAN BENTLEY has moved the court to continue the sentencing hearing of his

case presently scheduled for May 19, 2020. The Government does not oppose this motion. Defendant is

currently in custody.


       The court finds that it is in the interests of justice to continue the sentencing hearing and that said

continuance would not prejudice or harm either party. Accordingly, Defendant’s Motion for

Continuance (Doc. 40) is GRANTED, and it is hereby ordered that this case shall be continued.


       It is SO ORDERED, this 11th day of May, 2020.


                                                      s/Clay D. Land
                                                      CLAY D. LAND
                                                      UNITED STATES DISTRICT JUDGE
